NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MANUEL CASTANEYRA                           No.   16-70424
VILLALBA,
                                                 Agency No. A205-536-237
                Petitioner,

 v.                                              MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Jose Manuel Castaneyra Villalba, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the denial of a motion to reopen. Mohammed v. Gonzales, 400



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791 (9th Cir. 2005). We deny the petition for review.

      The BIA did not abuse its discretion in denying the motion to reopen, where

Castaneyra Villalba’s evidence, including evidence of being harmed on account of

being a Jehovah’s Witness, was not previously unavailable, and Castaneyra

Villalba did not establish prima facie eligibility for relief. See 8 U.S.C.

§ 1229a(C)(7); Bhasin v. Gonzales, 423 F.3d 977, 984, 987 (9th Cir. 2005) (new

evidence in support of a motion to reopen must have been unavailable at the time

of the hearing and must establish prima facie eligibility for the relief sought);

8 C.F.R. § 1003.2(c)(1).

      We reject Castaneyra Villalba’s contention that the BIA abused its discretion

in denying the motion to reopen despite the absence of an opposition. See Limsico

v. INS, 951 F.2d 210, 213 (9th Cir. 1991) (BIA has authority to deny unopposed

motions to reopen).

      PETITION FOR REVIEW DENIED.




                                           2                                    16-70424